Citation Nr: 0704713	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a scrotum scar.

2.  Entitlement to service connection for a left arm scar.

3.  Entitlement to service connection for scars of the back.

4.  Entitlement to service connection for scar residuals of 
right eye stye.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

7.  Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	W. Love, II, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to September 1968.  These matters are before 
the Board of Veterans? Appeals (Board) on appeal from a 

DOCKET NO.  03-15 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a scrotum scar.

2.  Entitlement to service connection for a left arm scar.

3.  Entitlement to service connection for scars of the back.

4.  Entitlement to service connection for scar residuals of 
right eye stye.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

7.  Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	W. Love, II, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to September 1968.  These matters are before 
the Board of Veterans? Appeals (Board) on appeal from a 
November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Notably, an unappealed rating decision in 
April 1995 denied service connection for a left testicle 
cyst.  The RO has addressed the claim for a scrotum scar as a 
separate and distinct claim, and the Board will do likewise.  
In September 2006, a Travel Board hearing was held before the 
undersigned.

The veteran has raised the issue of reopening a previously 
denied claim of entitlement to service connection for left 
ear hearing loss.  This issue has not been adjudicated by the 
RO and is referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for bilateral knee and left ankle disabilities are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The appellant will be notified if 
any action on his part is required.


FINDINGS OF FACT

1.  The veteran is reasonably shown to have a scrotum scar as 
a residual of sebaceous cyst excision in service.

2.  The veteran is reasonably shown to have a left arm scar 
as a residual of a 2nd degree burn in service.

3.  The preponderance of the evidence is against a finding 
that the veteran has any current scar residuals of a right 
eye stye.

4.  The veteran has level III hearing acuity in his right 
ear.


CONCLUSIONS OF LAW

1.  Service connection for a scrotum scar is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for a left arm scar is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  Service connection for scar residuals of a right eye stye 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.85, Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran was informed of the VCAA and its mandates 
regarding service connection claims, and of his and VA's 
respective claims development responsibilities, by letter in 
January 2002 that preceded the initial determinations in the 
claims.  A June 2003 Statement of the Case (SOC) cited in 
full the provisions of 38 C.F.R. § 3.159(b)(1).  Additional 
VCAA notice was sent to the veteran in January 2004 and April 
2004.  A March 2006 RO letter provided notice on the 
downstream issues of establishing a disability rating and 
effective date of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The claims were readjudicated in a 
Supplemental SOC (SSOC) in March 2006.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  The record reflects that the veteran 
has filed a claim for disability benefits with the Social 
Security Administration (SSA), but does not show the 
outcome/status of such claim.  As VA examination showed no 
current scar disability of the right eye, SSA records would 
be irrelevant as to that matter.  VA has arranged for medical 
examinations to determine the nature and etiology of the 
veteran's claimed scar disabilities and the current severity 
of his right ear hearing loss.  VA's duty to assist the 
veteran is met.

II.  Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Scrotum scar

The veteran's service medical records show that he underwent 
"minor" surgical excision of a sebaceous cyst on his 
scrotum in March 1968, and had an additional scrotal cyst 
excised in April 1968.  Subsequent service and postservice 
treatment records and examination reports do not mention 
surgical residuals.  On VA examination in July 2005, the 
examiner stated that a scrotum scar was not visible.  
Examination by palpation or with visual enhancement was not 
noted.  

Surgical excision by definition suggests an opening and 
healing.  While there may have been optimal healing of the 
veteran's sebaceous cyst surgical excisions to the extent 
that a residual scar is not visible to the naked eye, given 
that closer inspection with visual enhancement or examination 
by palpation was not reported, the veteran's allegation that 
he has such scar is reasonable in light of the history.  
Presence of a scar perceptible to touch is a matter capable 
of lay observation.  Accordingly, the Board finds that it is 
reasonably shown that the veteran has a sebaceous cyst 
removal scrotum scar, and that service connection for such 
scar is warranted is warranted.  38 U.S.C.A. § 5107.  
(Notably, by this conclusion the Board makes no inference 
regarding the disabling effects of such scar.)   

B.  Left arm scar

The veteran's service medical records show that, on March 15, 
1968, he was seen at the Engineer Hill Dispensary for a 2nd 
degree burn of the left arm.  His treatment consisted of 
Phisohex scrub and a dressing.  His service separation 
examination in September 1968 did not mention scar residuals 
on the left arm.

Postservice psychotherapist medical records reflect a report 
of injured wrist and wrist scars in the Axis III section of a 
psychiatric diagnosis.  A description of the scar is not 
provided.

At an RO hearing in January 2004, the veteran described 
sustaining a 2nd degree burn on his left arm while putting 
out a fire.  He was treated with a salve, antibiotics and a 
couple of dressing changes.  He denied any specific problems 
with his scar.  He referred to a lump on his left arm that 
was admittedly difficult to see.

On VA scar examination in June 2005, the veteran reported 
treatment in service for a burn injury to the left wrist.  
Examination of the left wrist showed no visible scar present.  
The examiner diagnosed burn of the left wrist area with no 
visible scar.  Palpation of the left wrist or inspection with 
visual enhancement was not noted.  

At his Board RO hearing in September 2006, the veteran 
testified that his left arm scar was barely visible when he 
was tanned, but highly noticeable when his skin was not 
tanned.  He asserted he had a sensory deficit underneath his 
scar that he believed was due to nerve damage.  

As with the scrotum scar, the veteran alleges that he has a 
scar which while barely visible or not visible to the naked 
eye is nonetheless present.  The record shows that he 
sustained a 2nd degree burn to the area in service, and such 
burn trauma generally results in associated skin changes.  
(Note, earlier versions of VA's Rating Schedule provided 
specific ratings for 2nd degree scars based on size.  See 
38 C.F.R. § 4.118, Code 7802 (2002)).  In light of the 
foregoing, of the fact that the VA examination did not 
include palpation or inspection with visual enhancement, and 
that self-palpation noting of abnormal surface is a matter 
capable of lay observation, the Board finds the veteran's 
allegations plausible and probative.  Accordingly, the Board 
concludes that it is reasonably shown that the veteran has a 
left wrist burn scar, and that service connection for such 
scar is warranted.  (By this finding the Board makes no 
inference regarding the disabling effects of this scar.)  

C.  Residuals right eye stye

The veteran's service medical records show that, on May 29, 
1968, he was treated for a stye in the right eye with warm 
soaks, ointment, and an eye patch.  The condition was again 
referred to as a stye the next day.  On June 1, 1968, the 
stye was lanced with slight purulent drainage observed.  He 
also reported headaches.  His warm soaks were continued and 
he was prescribed Darvon for pain.  His service separation 
examination in September 1968 did not reflect report of 
abnormalities of the right eye.  Examination of the skin only 
showed a scar on the left side of the stomach.  His right eye 
was normal.

At an RO hearing in January 2004, the veteran testified to 
his belief that a foreign body blew into his right eye during 
combat.  His treatment included lancing, right eye patch and 
up to six dressing changes.  He described residuals as a one-
inch scar and blurred vision.  He thought the medic 
misdiagnosed his condition as a stye.  He indicated that he 
also had foreign objects removed from his left eye.  He 
stated a doctor's record showed that he had foreign object 
scars of both eyes.

On VA scar examination in June 2005, the veteran reported 
shrapnel injury to the right eye in service.  Examination of 
the right eye showed no visible scar present.  The examiner 
diagnosed shrapnel to the right eye, upper eyelid, with no 
residual scar present.

At his Travel Board hearing in September 2006, the veteran 
testified that he was hit from explosion debris on the right 
side of his face and his right eye.  His eye became swollen 
requiring lancing.  Over the next 10 to 11 days, he had 
bandages changed and wore an eyepatch.  He believed the medic 
misdiagnosed his condition.  He described having a residual 
scar above his right eye, and felt that the injury caused 
weakening of his right eye.

As indicated above, the threshold question that must be 
addressed is whether the veteran actually has the disability 
for which service connection is sought.  The veteran's 
service medical records reflect his treatment for right eye 
stye.  The question of whether he was treated for a shrapnel 
injury rather than a stye need not be addressed at this time.  
The relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b) 
do not extend to the question of either current disability or 
nexus to service, both of which generally require competent 
medical evidence.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  The September 1968 service separation examination 
and postservice medical records do not identify any current 
residuals of the right eye condition treated in service.  VA 
examination in June 2005, conducted specifically for the 
purpose of identifying scar residuals, found no scar of the 
right upper eyelid.  There is no competent (medical) evidence 
of residual scar disability.  

The veteran's personal beliefs are insufficient to establish 
the existence of a medically diagnosed disability.  See 
Espiritu, 2 Vet. App. at 494.  The Board places greater 
probative weight to the findings of the June 2005 VA examiner 
who found no current evidence of disability than to the 
allegations of a lay claimant whose descriptions of a one-
inch residual scar and visual disturbance are inconsistent 
with objective examination findings.  The veteran's 
recollection of being told a foreign object was removed from 
his eye is insufficient to establish a medical diagnosis.  
See Robinette, 8 Vet. App. 69 (1995).  Thus, the first 
threshold requirement necessary to substantiate a service 
connection claim, competent (medical diagnosis) evidence that 
the veteran has current disability in the form of a right eye 
scar (whether from stye or other cause) is not satisfied.  A 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.




D.  Right ear hearing loss Rating

Historically, a rating decision in November 1980 granted 
service connection for right ear hearing loss, rated 
noncompensable.  Service connection for left ear hearing loss 
was denied.  The veteran filed a claim for an increased 
rating in January 2002.  The issue before the Board is not 
inextricably intertwined with the referred issue of reopening 
of a claim for service connection for left ear hearing loss, 
as any grant of service connection for left ear hearing loss 
would result in readjudication of the matter of the rating 
for hearing loss disability from the effective date of the 
grant.    

On VA audiological evaluation in July 2002, audiometry 
revealed that right ear puretone thresholds (in decibels) 
were:

Hertz
1000
2000
3000
4000
Right 
15
20
45
80

The average puretone threshold was 40 decibels, and speech 
discrimination was 92 percent.

A VA audiology consultation record in September 2003 reported 
audiometric findings as showing borderline normal hearing 
through 2000 Hertz sloping to a mild to severe sensorineural 
hearing loss (SNHL).  Speech discrimination was 92 percent 
for the right ear.  Hearing aids were prescribed due to help 
with the veteran's perceived communication problems.

An April 2003 private audiology report noted that the veteran 
was easily able to hear conversational speech.  Audiometry 
was reported as showing mild to moderate severe sloping SNHL.

A February 2004 VA audiology consultation report shows that 
the veteran returned his hearing aids as he did not receive 
considerable benefit.  

On VA audiological evaluation in July 2005, audiometry 
revealed that right ear puretone thresholds (in decibels) 
were:

Hertz
1000
2000
3000
4000
Right 
20
20
50
85

The average puretone threshold was 44 decibels; speech 
discrimination was 76 percent.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.86.  If impaired hearing 
is service connected in only one ear, the nonservice 
connected ear will be assigned a Roman Numeric designation of 
I in Table VII.  38 C.F.R. § 4.85(f).

Reviewing the reports of official audiometric studies, the 
audiometry showing the greatest degree of right ear hearing 
impairment was on July 2005 VA audiological evaluation, and 
showed an average puretone threshold of 44 decibels with 76 
percent speech discrimination in the right ear.  Under 
38 C.F.R. § 4.85, Table VI, such findings reflect Level III 
hearing in the right ear.  As noted above, the nonservice 
connected left ear must be rated as Level I hearing for 
evaluation purposes.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. 
§ 4.85, Table VII, such hearing acuity warrants a 
noncompensable rating.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) is not shown, and 
rating under alternate (38 C.F.R. § 4.85, Table VIA) criteria 
is not warranted.  As no official audiometry shows a greater 
degree of hearing impairment, a compensable rating for right 
ear hearing loss is not warranted.

The statements of the veteran describing his difficulty 
hearing and comprehending speech are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for a scrotum scar is granted.

Service connection for a left arm/wrist burn scar is granted.

Service connection for residuals of right eye stye is denied.

A compensable rating for right ear hearing loss is denied.


REMAND

The veteran seeks service connection for residual scars on 
the back from mortar wound injuries, occurring in January and 
June 1968 at Engineer Hill, Vietnam while assigned to the 
937th Engineer Group.  VA examination in July 2005 found two 
scars on the back as residual scar formation from shrapnel 
injury.  Service medical records do not corroborate the 
claimed shrapnel injuries.  Additionally, there is no 
official corroboration that the veteran actually engaged with 
combat.  Whether the veteran engaged in combat, as claimed, 
and warrants the relaxed evidentiary requirements of 1154(b), 
has not been fully developed.  Such development is necessary.

As to the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
bilateral knee and left ankle disabilities, additional due 
process considerations remain to be satisfied.  In Kent V. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) addressed the 
appropriate VCAA notice to be provided in requests to reopen 
previously denied claims.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim (with some specificity), as well as the 
evidence and information needed to establish entitlement to 
the underlying claim.  As such notice has not been given, it 
must be provided on remand.

Accordingly, the case is REMANDED for the following:

1.  With respect to the claims seeking to reopen 
claims of entitlement to service connection for 
bilateral knee and left ankle disabilities the RO 
should provide the veteran notice consistent with 
Kent v. Nicholson, supra.  This should include 
notification of the evidence of record, 
notification of the information that is necessary 
to establish entitlement to service connection, and 
(with some degree of specificity) notice regarding 
the evidence and information necessary to reopen 
the claim.

2.  The RO should secure the records of the 
veteran's private medical treatment for the 
disabilities remaining at issue, his complete VA 
clinical records from June 2005 to the present, and 
copies of the medical records considered in 
conjunction with his application(s) for SSA 
disability benefits.  He must assist in this matter 
by identifying all pertinent treatment and 
providing any necessary releases.

3.  The RO should arrange for verification of the 
veteran's allegation that he came under mortar 
attack in January and June 1968 at Engineer Hill, 
Vietnam while assigned to the 937th Engineer Group.  
The RO must then make a specific determination as 
to whether or not the veteran engaged in combat 
with the enemy.
4.  If (and only if) it is determined that he 
engaged in combat with the enemy, the RO should 
arrange for a VA examination of the veteran by a 
dermatologist to determine whether his back scars 
are consistent with or residuals of shrapnel wound 
injuries.  The examiner must review the veteran's 
entire claims folder in conjunction with the 
examination.  The examiner should identify all 
scars on the back that are at least as likely as 
not residuals of alleged shrapnel injury(ies).  

5.  The RO should arrange for any further 
development suggested by the results of the 
development sought, then readjudicate the remaining 
claims.  If any remains denied, the RO should issue 
an appropriate SSOC and provide the veteran and his 
representative the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in order.  
No action is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


